Third District Court of Appeal
                               State of Florida

                          Opinion filed July 21, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0835
                      Lower Tribunal No. F09-25236
                          ________________


                                Barton Hill,
                                  Appellant,

                                      vs.

                          The State of Florida,
                                  Appellee.



      An appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Marisa Tinkler Mendez, Judge.

     Barton Hill, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before HENDON, MILLER, and BOKOR, JJ.

     MILLER, J.
      Affirmed.    See Fla. R. Crim. P. 3.800(a)(1) (requiring affirmative

allegations “that the court records demonstrate on their face an entitlement

to . . . relief”); see also Chesson v. State, 729 So. 2d 974, 975 (Fla. 3d DCA

1999) (“[A]n illegal sentence is one that exceeds the maximum period set

forth by law for a particular offense without regard to the guidelines.”)

(citations omitted); § 948.06(1)(g), Fla. Stat. (“Upon the filing of an affidavit

alleging a violation of probation or community control and following issuance

of a warrant for such violation, a warrantless arrest under this section, or a

notice to appear under this section, the probationary period is tolled until the

court enters a ruling on the violation. Notwithstanding the tolling of probation,

the court shall retain jurisdiction over the offender for any violation of the

conditions of probation or community control that is alleged to have occurred

during the tolling period.”).




                                       2